Exhibit 10.13

 

Employment Agreement

 

This Employment Agreement (the “Agreement”), dated as of April 15, 2014 (the
“Effective Date”), is made by and between Moelis & Company, a Delaware
corporation (together with any successor thereto, “Moelis & Company”), Moelis
and Company Group LP (together with any successor thereto, “Group LP”) (Moelis &
Company and Group LP together, the “Company”) and J. Richard Leaman III (the
“Executive”).  This Agreement supersedes the previous Employment Agreement with
Moelis & Company Holdings LLC dated as of July 1, 2010.

 

1.              Employment.

 

(a)         General.  On the Effective Date, the Company will employ the
Executive, and the Executive accepts employment with the Company on the
Effective Date and on the terms and conditions herein provided. The Executive
will have his primary office at the Company’s headquarters in New York, New
York.

 

(b)         At-Will Employment.  The Executive’s employment with the Company
will be “at-will” employment and either party may terminate it at any time with
or without cause.  The Company may terminate the employment of the Executive at
any time without notice and without cause; provided that such termination shall
be effective no later than 90 days after it gives any notice.  Neither the
Executive’s job performance nor promotions, commendations, bonuses or any other
positive treatment by the Company give rise to or in any way serve as the basis
for modification or amendment of the at-will nature of the employment.  The
period of the Executive’s employment with the Company under this Agreement is
the “Employment Period.”

 

(c)          Position and Duties.  The Executive shall serve as Managing Partner
and Managing Director of the Company with such customary responsibilities,
duties and authority as the Chief Executive Officer may from time to time assign
to the Executive. Except as the Company otherwise approves in writing, the
Executive shall devote substantially all of his business time and efforts to the
business and affairs of the Company (which may include service to the Company’s
affiliates) and, during the Employment Period, shall not undertake any
additional activities without the advance approval of the Company; provided it
is understood that (i) the Executive may manage the Executive’s personal
investments, (ii) the Executive may serve as a member of any board of directors
or in any similar position of any charitable organization subject to the prior
approval of the Company (which shall not be unreasonably withheld); provided in
each case, and in the aggregate, that such activities do not conflict or
materially interfere with the performance of Executive’s duties hereunder or
conflict with Section 3 of this Agreement.  The Executive agrees to observe and
comply with the rules and policies of the Company as adopted by the Company from
time to time.

 

(d)         Tax Status; Withholding. The parties acknowledge and agree that all
of the compensation and benefits provided to the Executive hereunder will be in
respect of services performed by the Executive for Group LP.  For tax purposes
the Executive is treated as a partner of Group LP and therefore is self-employed
for federal, state and, if applicable, local tax purposes.  Accordingly, the
Executive is responsible for all self-employment and income taxes, and the
Company will not withhold any taxes from any payments under this Agreement for
so long as the Executive is a limited partner of Group LP or a member of its
affiliate Moelis & Company Partner Holdings LLC, unless the Company becomes
required to withhold for taxes.  The Company shall be entitled to rely on advice
of counsel if any questions as to the amount or requirement of withholding shall
arise.  The Company will provide the Executive with written notice of any
decision to withhold under this Section 1(d).  In the event the Company’s
failure to withhold causes the Executive to pay interest or penalties or to
incur out-of-pocket costs and expenses in connection with filing or amending a
tax

 

1

--------------------------------------------------------------------------------


 

return, the Company will reimburse the Executive for such interest, penalties
and/or out-of-pocket costs and expenses to the extent the Company has agreed to
reimburse any other executive of the Company who is also a limited partner of
Group LP or a member of its affiliate Moelis & Company Partner Holdings LLC for
such similar interest, penalties and/or out-of-pocket costs and expenses.

 

2.              Compensation and Related Matters.

 

(a)         Base Salary.  During the Employment Period, the Company will pay the
Executive base compensation (“Base Salary”) equal to $400,000 annually, paid in
semi-monthly installments in accordance with the customary payroll practices of
the Company, subject to adjustment, if and as determined by the Board, provided,
however, that no reduction shall be effective unless applied to at least a
majority of Managing Directors of the Company.

 

(b)         Annual Incentive Compensation.  During the Employment Period, the
Executive will be eligible for an annual discretionary performance bonus,
subject to a review by the Compensation Committee and subject to the
satisfaction of the CEO with the performance of the Executive.  The Company will
pay any such annual discretionary performance bonus at the same time or times
and subject to the same conditions (such as repayment upon the Executive’s
resignation prior to specified dates) as payments to other Managing Directors in
the United States generally and any additional conditions imposed pursuant to
Section 2(c) below.

 

(c)          Deferred Compensation.  The Executive will be subject to any
deferred compensation plan for its executive officers adopted by the Board from
time to time.

 

(d)         Benefits.  To the extent permitted under the terms thereof, the
Executive shall be entitled to participate in employee benefit plans, programs
and arrangements of the Company, as in effect from time to time, including the
Company’s medical and dental insurance plans and 401(k) plan that apply to
similarly situated executive employees of the Company.

 

(e)          Expenses.  The Company shall reimburse the Executive for all
reasonable travel and other business expenses properly incurred in the
performance of the Executive’s duties to the Company and in accordance with the
Company’s expense reimbursement policies.

 

(f)           Vacation.  The Executive shall be entitled to paid vacation in
accordance with the Company’s vacation policies applicable to executives of the
Company.  The Executive will take vacation at his and the Company’s reasonable
and mutual convenience.

 

3.              Termination.

 

(a)         Notice of Termination by Executive.  It is reasonable and necessary
to provide a smooth transition if the Executive chooses to leave the Company. 
Consequently, the Executive agrees to provide the Company with 90 days prior
written notice of his intent to terminate his employment (the “Notice Period”);
provided that such Notice Period will not apply if the Executive terminates his
employment for Good Reason (as defined in Section 3(d)).  The Company may elect
to place the Executive on paid leave for all or any part of such Notice Period.

 

(b)        Effect of Notice of Termination. If on or prior to the date any
incentive compensation is paid or any equity interests vests, the Executive
gives notice of his intent to terminate his employment (or engagement as a
consultant or otherwise) in the business of the Company and/or its affiliates
(other than for Good Reason), the Executive shall not be entitled to receive any
such incentive compensation and shall forfeit any such unvested equity
interests.  If on or prior to the date any incentive

 

2

--------------------------------------------------------------------------------


 

compensation is paid, the Company terminates the Executive’s employment (or
engagement), the Executive shall not be entitled to receive any such incentive
compensation.

 

(c)          Termination for Cause by the Company.  The Company may terminate
the Executive for Cause in accordance with this Section.

 

“Cause” means any of the following by the Executive:

 

(i)                       (a) gross misconduct, fraud, material
misrepresentation or breach of trust or loyalty or (b) gross negligence, in each
case in respect of the Executive’s performance of, or failure to perform his
duties or responsibilities;

(ii)                    a material and repeated failure to exercise a reasonable
level of skill, effort and/or efficiency in performing his duties or
responsibilities (other than due to Disability);

(iii)                 willful conduct which  adversely impacts the reputation of
the Company or any of its affiliates;

(iv)                the conviction of a felony (or equivalent in other
jurisdictions), or any crime involving moral turpitude (including embezzlement,
bribery, forgery, counterfeiting, extortion, false statements or insider
trading), or any plea of “no contest” or “nolo contendere” (or equivalent in
other jurisdictions) in connection therewith;

(v)                   the charge or indictment of a felony or any other criminal
offense, the defense of which renders the Executive substantially unable to
perform adequately his duties for at least six months;

(vi)                a material violation of applicable laws, rules or
regulations or the rules or regulations of any securities exchange or
association or regulatory body of which the Company and/or its affiliates is a
member and/or licensed by;

(vii)             a material violation of the Company’s and/or an affiliate’s
employment, confidentiality, operations, compliance, ethics or similar policies;

(viii)          a material breach of the Executive’s contractual arrangements
with the Company and/or any affiliate; or

(ix)                failure to co-operate with an internal investigation, an
investigation by regulatory or law enforcement authorities or actual or
prospective litigation in which the Company and/or its affiliates have an
interest, after being reasonably instructed by the Company and/or any of its
affiliates to co-operate.

 

In the case of clauses (i)(b), (ii), (vi), (vii), (viii) and (ix) provided that
such breach, failure, violation, or act or omission is reasonably capable of
prompt Cure, (a) the Company shall provide the Executive with a sufficiently
detailed written notice describing such breach, failure, violation, or act or
omission (a “30-Day Notice”), and (b) the Executive shall have 30 days to Cure
such breach failure, violation, or act or omission (provided that, for the
avoidance of doubt, if the Executive receives the 30-Day Notice and fails to
timely Cure within such 30-day period, the Company shall not be required to
provide any additional notice or notice period and the Company may terminate the
Executive for Cause after the last day of such 30-day period).   “Cure” means to
take such unilateral action(s) as will avoid all material effects of a breach,
failure, violation, or act or omission.

 

On or before any termination for “Cause” that does not require a 30-Day Notice,
the Company or the applicable affiliate shall provide the Executive with written
notice describing any such breach, failure, violation or act or omission claimed
to constitute “Cause”.

 

“Disability” means the Executive’s inability due to illness or other physical or
mental impairment to substantially perform his duties to the Company or an
affiliate for a period of 90 consecutive days during any six-month period or for
180 days during any 12-month period, as determined in the good faith discretion
of the Company.

 

3

--------------------------------------------------------------------------------


 

For purposes of any Company equity plan or equity award or grant, the provision
regarding termination for cause of that plan, award or grant shall apply to such
award or grant.

 

(c)          “Good Reason”. “Good Reason” means a material breach of a material
provision by the Company and/or its affiliates of this Agreement  or the Vesting
Agreements related to the Executive’s equity interests in Group LP; provided,
however, that the Executive must provide the Company or the affiliate as
applicable, with a sufficiently detailed notice of the events deemed to
constitute “Good Reason” within 60 days of when the Executive knew or should
have known that the events deemed to constitute “Good Reason” occurred and allow
the Company and the affiliate 30 days to Cure (as defined in Section 3(c)) any
of the events or occurrences described above, to the extent reasonably capable
of prompt Cure, before the Executive may resign for Good Reason (the “Good
Reason Notice”).  For the avoidance of doubt, if the Executive gives the Good
Reason Notice and the Company or affiliate fails to timely Cure within such
30-day period, the Executive shall not be required to provide any additional
notice or notice period, and the Executive may terminate his employment with the
Company and/or its affiliates for Good Reason after the last day of such 30-day
period but within forty-five (45) days of the end of such 30-day Cure Period.

 

4.              Restrictive Covenants.

 

(a)         Non-Compete.  Except as the Company otherwise agrees, the Executive
shall not during the Employment Period and, if the Executive terminates his
employment under this agreement other than for Good Reason for 90 days
thereafter, directly or indirectly provide services to, engage in, have any
equity interest in, or manage or operate any Competitive Enterprise (as defined
below); provided, however, that the Executive shall be permitted to acquire a
passive equity interest in such a Competitive Enterprise provided (i) the
Executive notifies the Company of any such investment in accordance with the
Company’s notification policies in effect from time to time and (ii) the
interest acquired is not more than five percent (5%) of such Competitive
Enterprise’s outstanding equity interests.

 

(b)         Non-Solicit.  During the Employment Period, except for the purpose
of terminating or encouraging the resignation of underperforming or excess
limited partners, employees, independent contractors, consultants, service
providers or suppliers of the Company, and for a period of twelve months
following immediately after the termination or expiration of the Employment
Period, the Executive shall not, directly or indirectly, recruit or otherwise
solicit, encourage or induce any limited partner, employee, independent
contractor, consultant, service provider or supplier of the Company (i) to
terminate his, her or its employment or arrangement with the Company, or (ii) to
otherwise change his, her or its relationship with the Company.

 

(c)          “Competitive Enterprise”.  “Competitive Enterprise” means any
business enterprise that is engaged, or owns or controls a significant interest
in any entity that is engaged, in either case, primarily or in any substantial
manner in any place in the world in (x) investment banking or securities
activities or financial services, including, without limitation, private equity,
hedge fund or other asset or investment management businesses, or (y) any
business activities in which the Company and/or its affiliates are engaged
primarily or in any substantial manner; in each case excluding Moelis Asset
Management LP and its affiliates..

 

(d)         Non-Disparagement.  Except pursuant to Section 5(c), the Executive
agrees that, during the Employment Period and at all times thereafter, he will
not disparage in any material respect the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
stockholders or affiliates, either orally or in writing.  The Company agrees to
instruct the members of the Company’s most senior decision and policy making
committee (currently, the Group LP

 

4

--------------------------------------------------------------------------------


 

Management Committee) that, during the Employment Period and at all times
thereafter, not to disparage the Executive in any material respect.    Nothing
in this Section 4(d) shall prevent any person from making truthful statements
when required by law, regulation, subpoena, court order, or similar legal
requirement.

 

(e)          Vesting Agreements.  For avoidance of doubt, the provisions in the
Vesting Agreements related to the Executive’s equity interests in Group LP
providing for forfeiture of vested equity interests shall continue to apply. 
Those provisions are copied in Attachment 1 hereto for convenience of reference.

 

5.              Nondisclosure of Proprietary Information.

 

(a)         Except in connection with the good-faith performance of the
Executive’s duties hereunder or pursuant to Section 5(c), the Executive shall,
in perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for the Executive’s
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets or intellectual
property of, from or relating to the Company (including, without limitation,
information, documents, techniques or other know-how or materials owned,
developed or possessed by the Company, whether in tangible or intangible form,
the terms of this Agreement, any information with respect to the Company’s
operations, processes, protocols, products, inventions, business practices,
investment performance, “track record,” finances, principals, business partners,
investors, clients, personnel, strategic planning, portfolio investments and/or
companies, service providers, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, prospects, and any and all information of any nature relating
to the Company and its affiliates, including any vehicle(s) formed in connection
therewith or as a successor thereto) (collectively, “Proprietary Information”),
or deliver to any person, firm, corporation or other entity any document,
record, notebook, computer program or similar repository of or containing any
such Proprietary Information.  The foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).  Notwithstanding the foregoing, Proprietary Information does not
include information that (i) becomes publicly available (other than by
disclosure or other wrongful act by the Executive), (ii) is contained in a
publicly available document, (iii) was known to the Executive before the
Executive commenced employment with the Company, or (iv) is required to be
disclosed by law.  The Executive acknowledges that it is reasonable and
necessary for the Company to take these reasonable steps to maintain the
confidentiality of its Proprietary Information.

 

(b)         Upon termination of the Executive’s employment with the Company for
any reason, the Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, computer disk drives, flash drives,
disks, or any other materials concerning the Proprietary Information in his
possession.

 

(c)          The Executive may comply with a lawful and valid subpoena or other
legal process but shall: (i) give the Company the earliest possible notice
thereof, (ii) as much in advance of the return date as possible, make available
to the Company and its counsel the documents and other information sought and
(iii) assist such counsel at Company’s expense in resisting or otherwise
responding to such process.

 

(d)         Nothing in this Agreement shall prohibit the Executive from
(i) disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 5(c) above), (ii) disclosing
information and documents to his attorney or tax adviser for the purpose of
securing legal or tax advice, (iii) disclosing the post-employment restrictions
in this Agreement in

 

5

--------------------------------------------------------------------------------


 

confidence to any potential new employer, or (iv) retaining, at any time, and
using appropriately, his personal correspondence, his personal rolodex and
documents related to his own personal benefits, entitlements and obligations.

 

6.              Inventions and Other Works.

 

During the Employment Period, the Executive may either alone or with others,
author, create, conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, or assist in the authoring,
creation, conception, development or reduction to practice of documents,
materials, designs, drawings, processes, Proprietary Information and other works
which relate to the Business or are otherwise capable of being used by the
Company or any such affiliates (“Works”).  The Executive agrees that any and all
Works and the related intellectual property and other rights in those Works
including, without limitation, inventions, patents, copyrights, mask works,
design rights, database rights, trademarks, service marks, internet
rights/domain names, trade secrets and know-how (whether registered or
unregistered and including any applications or rights to apply) subsisting
anywhere in the world in any and all media now existing or hereafter created
(collectively, “Works IP Rights”) will belong solely to and be the absolute
property of the Company. The Executive agrees that all original works of
authorship which are made by the Executive (solely or jointly with others)
within the scope of and during the period of his employment with the Company and
which are protected by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act.  The Executive hereby assigns with
full title guarantee to the Company by way of present assignment all Works IP
Rights, all Intellectual Property Rights in the Works.  The Executive hereby
irrevocably and unconditionally waives any moral rights which he may have in any
Works. The Executive shall immediately disclose to the Company all Works and all
Works IP Rights, and shall immediately on request by the Company (whether during
or after the termination of his Employment Period) and at the expense of the
Company execute all instruments and do all things necessary for vesting in the
Company (or such other person as the Company may designate) all right, title and
interest to and in the Works and  Works IP Rights and as otherwise necessary for
giving to the Company the full benefit of this clause.  The Executive further
agrees that his obligation to execute or cause to be executed, when it is in his
power to do so, any such instrument or papers shall continue after the
termination of this Agreement.  Group LP shall have the rights of the Company in
this Section.

 

7.              Injunctive Relief.

 

The Executive understands that that a breach of the covenants contained in
Sections 4 and 5 will cause irreparable damage to the Company and its goodwill,
the exact amount of which will be difficult or impossible to ascertain, and that
the remedies at law for any such breach will be inadequate.  Accordingly, the
Executive agrees that in the event of a breach of any of the covenants contained
in Sections 4 and 5, in addition to any other remedy which may be available at
law or in equity, the Company will be entitled to specific performance and
injunctive relief, without having to post a bond or other surety.  The Executive
agrees not to raise as a defense or objection to the request or granting of such
relief that the Executive could compensate the Company for a breach of this
Agreement by an award of money damages, and the Executive waives any
requirements for the securing or posting of any bond in connection with such
remedy.

 

8.              Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates.  This Agreement shall be binding upon and inure to the benefit of
the Company, the Executive and their respective successors, assigns, personnel
and legal representatives, executors, administrators,

 

6

--------------------------------------------------------------------------------


 

heirs, distributees, devisees, and legatees, as applicable.  The Executive may
not assign, delegate or transfer any of the Executive’s rights or obligations,
other than the Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law.  Notwithstanding the foregoing,
the Executive shall be entitled, to the extent permitted under applicable law
and the applicable benefit plans, programs and arrangements described under
Section 2(d), to select and change a beneficiary or beneficiaries to receive
compensation hereunder following his death by giving written notice thereof to
the Company.

 

9.              Governing Law.

 

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the state of Delaware, without reference to the principles
of conflicts of law or choice of law of the state of Delaware, or any other
jurisdiction, and where applicable, the laws of the United States.

 

10.       Notices.

 

Any notice, request, claim, demand, document or other communication hereunder to
either party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and (a) delivered personally to the person or to an officer of the
person to whom the same is directed, (b) sent by facsimile, overnight mail or
registered or certified mail, return receipt requested, postage prepaid, or
(c) sent by email, with electronic, written or oral confirmation of receipt, in
accordance with the following sentence.  Such communication, in the case of the
Company, shall be mailed to its principal office, and in the case of the
Executive: (i) if the Executive is then employed by the Company, shall be
emailed to the Executive at the Executive’s “@moelis.com” email address, and
(ii) if the Executive is no longer employed by the Company, shall be mailed to
the Executive’s most recent home address or emailed to the Executive’s most
recently disclosed personal email address, in either case as the Executive has
provided the Company in writing.

 

11.       Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.  Signatures delivered by facsimile, email or in PDF format shall
be deemed effective for all purposes.

 

12.       Entire Agreement.

 

This Agreement is intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company, and
supersede all prior understandings and agreements, whether written or oral, with
respect such employment, including the Executive’s previous Employment Agreement
with Moelis & Company Holdings LLC dated as of July 1, 2010.  The parties
further intend that this Agreement shall constitute the complete and exclusive
statement of the terms of this Agreement and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.

 

13.       Amendments; Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
the Company.  By an instrument in writing similarly executed, the Executive or a
duly authorized officer of the Company may waive compliance by the other party
or parties with any specifically identified provision of this Agreement that
such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver

 

7

--------------------------------------------------------------------------------


 

of, or estoppel with respect to, any other or subsequent failure.  No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.  Except as otherwise set forth in this
Agreement, the respective rights and obligations of the parties under this
Agreement shall survive any termination of the Executive’s employment.

 

14.       Construction.

 

This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning.  Any
presumption or principle that the language is to be construed against any party
shall not apply.

 

15.       Arbitration.

 

(a)         Except as expressly provided in clauses (b) or (c) below, if any
claim, controversy or dispute arises in connection with this Agreement, the
Executive’s employment with the Company or any termination thereof, the Company
and the Executive agree to final and binding arbitration  administered by JAMS
or any successor organization or body thereto pursuant to its Employment
Arbitration Rules & Procedures and subject to JAMS Policy on Employment
Arbitration Minimum Standards of Procedural Fairness, with the exception that
the Executive and the Company agree that no depositions will be taken, except if
ordered by the arbitrator due to extraordinary circumstances.  The arbitration
hearing will take place at the JAMS hearing site located nearest to the
Company’s office at which the Executive is providing services or was providing
services as of the date his employment or other relationship terminated.  Any
such arbitration shall be before one arbitrator, who shall be a former judge,
selected in accordance with the rules described above.

 

This agreement to arbitrate disputes includes, but is not limited to, any claims
of discrimination and/or harassment under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, claims for breach of contract or the implied covenant
of good faith and fair dealing, tortious conduct (whether intentional or
negligent), including claims of misappropriation, fraud, conversion,
interference with economic advantage or contract, breach of fiduciary duty,
misrepresentation, or any other federal, state or local law relating to
discrimination in employment, any claims relating to wage and hour claims and
any other statutory or common law claims.  In the course of any arbitration, the
employee and the Company agree:  (1) to request that a written award be issued
by the arbitrator(s); (2) that each side is entitled to receive any and all
relief they would be entitled to receive in a court proceeding; and (3) that the
Executive will not be required to pay any fees in the arbitration that are
greater than the fees the Executive would be required to pay in a court
proceeding.  Any arbitral award may be entered as a judgment or order in any
court of competent jurisdiction.

 

(b)         The Executive and the Company knowingly and voluntarily agree to
waive any rights that might otherwise exist to request a jury trial or other
court proceeding, except that the Executive and the Company agree that each has
the right to seek injunctive or other equitable relief from a court with respect
to the enforcement of any obligations the Executive may have regarding any
notice period the Company is entitled to, trade secrets, confidential
information, non-solicitation of employees, consultants or independent
contractors, non-solicitation of clients or customers, non-competition,
inventions, work product or other intellectual property and non-disparagement
(whether such obligations arise pursuant to this Agreement, any employee
handbook, any confidentiality and/or restrictive covenant agreement, the common
law or otherwise).

 

8

--------------------------------------------------------------------------------


 

(c)          Any claims filed by the parties in arbitration must be brought in
the parties’ individual capacity and not as a plaintiff or class member in any
purported class, collective or representative proceeding.  In the event that the
preceding sentence is ruled to be unenforceable, any such purported class,
collective or representative proceeding must be heard in court and not in
arbitration.

 

(d)         Each provision of this arbitration agreement is intended to be
severable, and the invalidity or unenforceability of any portion or provision of
this agreement shall not affect the validity, enforceability or legality of the
remainder hereof.  In the event any provision of this arbitration policy is
determined by any court of competent jurisdiction or arbitrator(s) to be
illegal, invalid or unenforceable as written, such provision shall be
interpreted so as to be legal, valid and enforceable to the fullest extent
possible under applicable law.  In the event any provision of this arbitration
policy is determined by a court of competent jurisdiction or arbitrator(s) to be
void, the remaining provisions of this arbitration policy shall nevertheless be
binding upon the parties with the same effect as though the void provision
thereof had been severed and deleted.

 

16.       Enforcement.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

17.       Executive Acknowledgement.

 

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.  The Executive further acknowledges that, immediately prior to
entering into this Agreement, the Executive is not bound by any noncompetition,
nondisclosure, confidentiality, employment or other agreements (collectively,
“Other Agreements”) which would prevent or restrict the performance of the
Executive’s duties hereunder, that by entering into this Agreement the Executive
will not be in breach of any Other Agreements or cause the Company to incur any
liability with respect to any Other Agreements, and that the Executive shall
indemnify and hold harmless the Company with respect to any liability arising
from the breach of any Other Agreements.  The Executive further acknowledges
that the Executive will be bound by the terms and conditions contained in the
Company’s employee handbook, as it may be amended from time to time and will,
upon request of the General Partner, sign a copy thereof from time to time.

 

18.       Section 409A.

 

It is the intent of the parties that the payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance issued thereunder (“Section 409A”)
(except to the extent exempt as short term deferrals or otherwise) and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  In the event that following the
Effective Date the Company reasonably determines that any

 

9

--------------------------------------------------------------------------------


 

compensation or benefits payable under this Agreement may be subject to
Section 409A, the Company and Executive shall work together to adopt such
amendments to this Agreement or adopt other policies or procedures (including
amendments, policies and procedures with retroactive effect), or take any other
commercially reasonable actions necessary or appropriate to exempt the
compensation and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement.  Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement or any other arrangement
between the Executive and the Company or its affiliates during the six-month
period immediately following the Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following the Executive’s separation from service (or, if earlier, the
Executive’s date of death).  To the extent required to avoid an accelerated or
additional tax under Section 409A, amounts reimbursable to the Executive under
this Agreement shall be paid to the Executive on or before the last day of the
year following the year in which the expense was incurred, and the amount of
expenses eligible for reimbursement (and in kind benefits provided to the
Executive) during one year may not affect amounts reimbursable or provided in
any subsequent year. The Company makes no representation that any or all of the
payments and benefits described in this Agreement will be exempt from or comply
with Section 409A and, except to the extent provided in this Section 18, makes
no undertaking to preclude Section 409A from applying to any such payment.  The
Executive shall be solely responsible for the payment of any taxes and penalties
incurred under 409A or any other provision of the Code.

 

 [Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

 

Moelis & Company

 

 

 

 

 

 

 

By:

/s/ Elizabeth Crain

 

Name:

Elizabeth Crain

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

Moelis & Company Group LP

 

 

 

 

 

 

 

By:

/s/ Elizabeth Crain

 

Name:

Elizabeth Crain

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ J. Richard Leaman III

 

J. Richard Leaman III

 

11

--------------------------------------------------------------------------------


 

Attachment 1

Vested Equity Forfeiture Provision

(Copied from Vesting Agreement)

 

Vested Equity Forfeiture Provision

 

(v)           Unless otherwise determined by the Managing Member in its sole
discretion, upon the voluntary termination of the Executive’s employment or
other engagement (as a consultant or otherwise) with the Company and/or its
Affiliates other than for Good Reason, the Executive’s Vested Percentage for any
Management Units shall be reduced to 0%, regardless of when such termination
occurs, if, within 12 months following the Company’s receipt of the Executive’s
written notice of termination pursuant to Section 1(c) of the Employment
Agreement (with the date of such receipt (and/or any other receipt by the
Company of written notice of intent to terminate the Executive’s employment with
the Company in accordance with the Employment Agreement) referred to herein as
the “Trigger Date”), the Executive provides any services for or in connection
with any Competitive Enterprise, including, without limitation, engaging
directly or indirectly, or managing or supervising personnel engaged in, any
activity: (A) that is similar or substantially related to any activity in which
the Executive engaged, in whole or in part, at the Company and/or its
Affiliates; (B) for which the Executive had direct or indirect managerial or
supervisory responsibility at the Company or its Affiliates; or (C) that calls
for the application of the same or similar specialized knowledge or skills as
those acquired or exercised by the Executive in his activities with the Company
and/or its Affiliates.

 

Related Definitions

 

(c)           “Competitive Enterprise” means any business enterprise that, or
owns or controls a significant interest in any entity that, in either case, is
engaged primarily or in any substantial manner in any place in the world in
investment banking activities, private equity investing, merchant banking, or
any other business activities in which the Company and/or its Affiliates are
engaged primarily or in any substantial manner.

 

12

--------------------------------------------------------------------------------